     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
12                                                    )       Case No.: 1:18-cv-00537-SKO
      JONATHAN WILLIAMS,                              )
13                                                    )       STIPULATION AND ORDER FOR
                                                      )       VOLUNTARY REMAND PURSUANT TO
14                                                    )       SENTENCE FOUR OF 42 U.S.C. § 405(g)
                    Plaintiff,                        )
15                                                    )
            v.                                        )
16                                                    )
     NANCY A. BERRYHILL,                              )       (Doc. 17)
17   Acting Commissioner of Social Security           )
                                                      )
18                  Defendant.                        )
                                                      )
19                                                    )
20
21          IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
24   purpose of the remand is to offer Plaintiff a new decision.
25           On remand, the Commissioner will conduct any necessary further proceedings and issue
26   a new decision. The parties further request that the Clerk of the Court be directed to enter a final
27   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
28   Commissioner.


                                                          1
                                                    Respectfully submitted,
 1
 2   Dated: March 7, 2019                           /s/ Melissa Newel*
                                                    (*as authorized via e-mail on 2/28/19)
 3                                                  MELISSA NEWEL
                                                    Attorney for Plaintiff
 4
 5
     Dated: March 7, 2019                           McGREGOR W. SCOTT
 6                                                  United States Attorney
 7                                                  DEBORAH LEE STACHEL
                                                    Acting Regional Chief Counsel, Region IX
 8                                                  Social Security Administration
 9                                          By:     /s/ Marcelo Illarmo
10                                                  MARCELO ILLARMO
                                                    Special Assistant United States Attorney
11
                                                    Attorneys for Defendant
12
13
14
15                                                 ORDER
16
17            Based upon the parties’ above Stipulation to Voluntary Remand Pursuant to Sentence
18   Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”) (Doc. 17), and for cause shown, IT IS
19   HEREBY ORDERED, that the above-captioned action is REMANDED to the Commissioner of
20   Social Security for further proceedings consistent with the terms of the Stipulation to Remand.
21            The Clerk of the Court is hereby DIRECTED to (1) enter judgment in favor of Plaintiff
22   Jonathan Williams and against Defendant Nancy A. Berryhill, Acting Commissioner of Social
23   Security, and (2) administratively close this file.
24
25   IT IS SO ORDERED.

26
     Dated:     March 8, 2019                                     /s/   Sheila K. Oberto           .
27                                                         UNITED STATES MAGISTRATE JUDGE
28


                                                       2
